—Order, Supreme Court, Bronx County (Irene Duffy, J.), entered on or about March 25, 1997, which, inter alia, granted plaintiffs motion for summary judgment seeking a conversion divorce, unanimously affirmed, with costs.
Defendant’s challenge to the validity of the 1980 separation agreement is based wholly upon matters that were never made a part of the appellate record, and, is therefore, not reviewable by this Court. Were we to reach the merits of his contentions, we would nevertheless affirm. Notwithstanding defendant’s bald contentions to the contrary, the parties’ separation agreement, which provides for an equal distribution of the marital assets, is fair on its face. Defendant’s claimed inability to afford the weekly support required under the agreement is unsupported by the record. We have considered defendant’s other contention and find it to be without merit. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.